                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                    Case No. 16-20224-CR-LENARD/O'SULLIVAN



UNITED STATES OF AMERICA,

       Plaintiff,

v.

GENARO MEJIA,

       Defendant.


                                        ORDER

      THIS MATTER came before the Court on the Verified Motion to Vacate

Administrative Forfeiture (DE# 219, 3/11/19). The instant motion was filed by the

defendant Q.[Q se and, as such, should be liberally construed. See Tannenbaum v.

United States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                    BACKGROUND

      On March 11, 2019, the plaintiff filed his Verified Motion to Vacate Administrative

Forfeiture (DE# 219, 3/11/19) (hereinafter "Motion"). The government filed its response

in opposition on March 28, 2019. See Response in Opposition to Defendant's Motion to

Vacate Administrative Forfeiture [DE 219] (DE# 223, 3/28/19) (hereinafter "Response").

The defendant filed a reply on April 23, 2019. See Reply to Plaintiff's Response to

Motion to Vacate Administrative Forfeiture (DE# 227, 4/23/19) (hereinafter "Reply").

      On June 4, 2019, the Court held an evidentiary hearing on the instant motion.

The defendant testified on his own behalf. The government presented the testimony of
the defendant's former counsel, Barry Witlin. The Court admitted into evidence

Government's Exhibits 1 through 4.
                                                                                        \
       This matter is ripe for adjudication.

                                           FACTS

       On May 18, 2016, United States Customs and Border Protection ("CBP") sent a

Notice of Seizure and Information to Claimants CAFRA Form concerning $2,000.00 in

United States currency to the defendant's home address. See Government's Exhibit 2.

On the same day, CBP sent a Notice of Seizure and Information to Claimants CAFRA

Form concerning $1,919.87 in United States currency to the defendant's home address.

See Government's Exhibit 2. The defendant was living at that address at the time.

Moreover, the defendant was out on bond and subject to home detention. See

Standard Conditions of Bond (DE# 12 at 2, 4/8/16).

       Both notices were addressed to "Genaro Mejia Navarette." See Government's

Exhibits 2-3. "Navarette" is the defendant's mother's last name. The defendant does not

use his mother's last name and that last name does not appear on the defendant's

driver's license or passport.

       Attorney Barry Witlin represented the defendant in the criminal case. Mr. Witlin

considered the administrative forfeiture proceedings part of his representation of the

defendant.

       It was Mr. Witlin's experience that in cases involving administrative forfeitures,

CBP contacts his clients first. Mr. Witlin's clients then notify Mr. Witlin about the

forfeiture proceedings. Although Mr. Witlin did not have a specific recollection about the

defendant's case, he believed the forfeiture notices were provided to him by the

                                               2
defendant.

          Mr. Witlin completed two forms on behalf of the defendant for each claim: (1)

Election of Proceedings - CAFRA Form and (2) U.S. Customs and Border Protection

CAFRA Seized Asset Claim Form. See Government's Exhibits 2-3. Mr. Witlin's

handwriting appears in the handwritten portions of the forms. However, Mr. Witlin did

not sign the forms himself. Mr. Witlin does not have a specific recollection, but believes

it was the defendant who signed the forms. 1 When Mr. Witlin signs a form for a client, it

is his practice to sign his own name and indicate that he is signing it on behalf of ,the

client.

     _ These forms were mailed to CBP using an envelope with a return address to Mr.

Witlin's law firm. CBP marked these mailings "received" on June 23, 2016.

          On July 5, 2016, CBP sent two letters to Mr. Witlin advising him that the claim for

the $2,000.00 and the claim for the $1,919.87 were late and would not be accepted by

CBP . .lit.

                                          ANALYSIS

          Under the Civil Asset Forfeiture Reform Act of 2000 ("CAFRA"), the government



          1
         At the June 4, 2019 evidentiary hearing, the defendant stated that he· could not
explain how Mr. Witlin received the notices. The defendant testified that it was not his
signature on the forms and that he did not learn of the existence of this paperwork until
he filed his Motion for Return of Seized Property Pursuant to Criminal Rule of
Procedure, Rule 41 (g) (DE# 202) on April 26, 2018. The Court does not find the
defendant's testimony credible. In any event, even if the Court were to accept the
defendant's testimony, the defendant cannot overcome the requirement that he show
the government "failed to take reasonable steps to provide [the defendant] with notice,"
18 U.S.C. § 983(e)(1 ), in light of the fact that the government mailed the notices to the
defendant's home address while the defendant was living there and subject to home
detention.

                                               3
must send written notice to interested parties in any non-judicial civil forfeiture

proceeding. 18 U.S.C. § 983(a)(1)(A)(i). An interested party who does not receive

notice:

          may file a motion to set aside a declaration of forfeiture with respect to
          that person's interest in the property, which motion shall be granted if-

                 (A) the Government knew, or reasonably should have
                 known, of the moving party's interest and failed to take
                 reasonable steps to provide such party with notice; and

                 (B) the moving party did not know or have reason to know of
                 the seizure within sufficient time to file a timely claim.

18 U.S.C. § 983(e)(1) (emphasis added). The defendant must meet both prongs. Here,

the defendant has failed to meet either prong.

          In order to satisfy due process:

          individuals whose property interests are at risk due to government action
          [must] be given notice and an opportunity to be heard. Mullane v. Cent.
          Hanover Bank & Trust Co., 339 U.S. 306, 313, 70 S.Ct. 652, 656-57, 94
          L.Ed. 865 (1950). The notice necessary to satisfy due process must be
          "reasonably calculated, under all the circumstances, to apprise interested
          parties of the pendency of the action and afford them an opportunity to
          present their objections." kl at 314, 70 S.Ct. at 657. "Reasonable notice,
          however, requires only that the government attempt to provide actual
          notice; it does not require that the government demonstrate that it was
          successful in providing actual notice." Mesa Valderrama [v. United
          States], 417 F.3d [1189,] 1197 [(11th Cir. 2005)] (emphasis added).

United States v. Berry, 580 F. App'x 770, 772 (11th Cir. 2014) (emphasis omitted).

          In the instant case, the government mailed the notices to the defendant's home

address where the defendant was residing at the time. The notices were sent while the

defendant was on bond and subject to home detention. "Generally, notice is sufficient if

mailed to an address reasonably believed to be that of the intended recipient."

Van Horn v. D.E.A., 677 F. Supp. 2d 1299, 1310 (M.D. Fla. 2009).

                                                4
       Moreover, someone provided the notices to the defendant's then-counsel, Mr.

Witlin. Mr. Witlin mailed the completed forms (the Election of Proceedings - CAFRA

Form and the U.S. Customs and Border Protection CAFRA Seized Asset Claim Form)

from his business address. The defendant has failed to explain how Mr. Witlin received

these forms without the defendant or someone who resides in the defendant's home

providing these forms to Mr. Witlin.

       Although the notices were addressed to "Genaro Mejia Navarette" and the

defendant uses the name "Genaro Mejia," the Court finds that the notice provided by

the government was sufficient. The defendant acknowledged that "Navarette" is his

mother's last name. Moreover, the defendant or someone in the defendant's household

understood the name "Genaro Mejia Navarette" to mean the defendant as evidenced by

the fact that the notices were then provided to the defendant's attorney, Mr. Witlin. As

indicated above, "[r]easonable notice ... requires only that the government attempt to

provide actual notice; it does not require that the government demonstrate that it was

successful in providing actual notice." Mesa Valderrama, 417 F.3d at 1197 (emphasis

added).

       In sum, the Court finds that the defendant has failed to carry his burden of

establishing that the government failed to take reasonable steps to provide the

defendant with notice and that the defendant did not know or have reason to know of

the seizures within sufficient time to file a timely claim.

                                       CONCLUSION

       For the reasons stated herein, it is

       ORDERED AND ADJUDGED that the Verified Motion to Vacate Administrative

                                               5
Forfeiture (DE# 219, 3/11/19) is DENIED.

        DONE AND ORDERED, in Chambers, at Miam            {day of

June, 2019.


                                   JOHN J. O'SULLIV
                                   CHIEF UNITED STA   GISTRATE JUDGE


Copies mailed by Chambers to:
Genaro Mejia
09144-104
Coleman Low
Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 1031
Coleman, FL 33521
PROSE




                                           /




                                           6
